Citation Nr: 0200168	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  95-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, that denied ratings in excess of 10 percent 
for disabilities of the right and left knees.  This matter 
was previously before the Board in October 1997 at which time 
it was remanded to the RO for additional development.  In a 
rating decision dated in July 1999, the RO increased the 
veteran's rating for internal derangement of the right knee 
to 20 percent disabling, and assigned a separate 10 percent 
rating for arthritis of the right knee.  Also in this 
decision the RO continued a 10 percent rating for internal 
derangement of the left knee, and assigned a separate 10 
percent rating for arthritis of the left knee.  Later, in an 
August 2000 rating decision, the RO increased the veteran's 
10 percent rating for internal derangement of the left knee 
to 20 percent and assigned a separate 10 percent rating for 
symptomatic scar of the right knee.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA 
during the pendency of this appeal, the RO should ensure 
compliance with the notice and duty to assist provisions 
contained in the new law with respect to this claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Both the 
veteran and his representative find fault with the most 
recent examination report in January 2000 because it does not 
include findings regarding knee instability.  Such a finding 
is pertinent because the veteran's current 20 percent ratings 
for his knees under Diagnostic Code 5257 of VA's Rating 
Schedule contemplates knee subluxation or lateral 
instability.  Despite the lack of findings regarding knee 
instability at the January 2000 examination, the veteran said 
that he was told by the examiner that he had knee 
instability, and the report notes that he wore a right knee 
brace.  However, even assuming arguendo that the veteran has 
knee instability in one or both knees, the extent of 
instability is not known making it difficult to accurately 
assess these disabilities.  Consequently, a new examination 
is necessary so that this matter can be clarified and a fully 
informed decision can be made on this claim.  38 U.S.C.A. 
§ 5103A(d).

Also, in his November 2000 substantive appeal, the veteran 
reported that his right and left knee disabilities had 
worsened since the January 2000 examination.  Under these 
circumstances, the Board finds that a contemporaneous VA 
examination is necessary to accurately assess the current 
severity of the veteran's service-connected right and left 
knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  

In addition to affording the veteran a contemporaneous 
examination, the RO should make an attempt to obtain any 
pertinent medical records since the January 2000 medical 
examination.  Efforts to obtain such records must be 
documented in the claims folder and the veteran must be 
informed of the results of the requests for records in 
keeping with the VCAA.  See 38 U.S.C.A. § 5103A(b).  Any 
records obtained should be associated with the claims folder.

Lastly, the veteran's local representative should be given 
the opportunity to review this appeal and present written 
argument for the record.  This is pursuant to VA regulation 
which accords the appellant full representation at all stages 
of an appeal by a recognized organization.  38 C.F.R. 
§ 20.600 (2001).

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO is to contact the veteran and 
request the names, addresses and dates of 
treatment for his knees by any health 
care provider.  After obtaining 
authorization from the veteran, the RO 
should obtain any relevant outstanding 
treatment records since January 2000, 
private or VA, that the veteran 
identified.  The aid of the veteran and 
his representative in securing such 
records should be enlisted, as needed.  
However, if any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  Any 
reports received by the RO not written in 
English, are to be translated.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination to determine the current 
nature and extent of his service-
connected right and left knee 
disabilities.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should reported 
in detail.  In the examination report, 
the physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of subluxation or lateral instability, of 
pain on motion, weakness, excess 
fatigability, and incoordination.  
Further, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his right 
wrist (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should also 
express such functional loss in terms of 
additional degrees of limited motion.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  Otherwise, he or she 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a typewritten 
report.  If the report is not written in 
the English language, the RO is to have 
it translated.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
joint motion and this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted pursuant to the VCAA, 
the RO should readjudicate the veteran's 
claim on the basis of all pertinent 
evidence of record, and all pertinent 
legal authority, specifically to include 
that cited to above.  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
adjudication and to ensure that all due process requirements 
are met, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




